UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7996


BOBBY MAURICE NICHOLSON, JR.,

                Plaintiff - Appellant,

          v.

HAROLD W. CLARKE, Director; JOHN GARMAN, Western Regional
Director; RANDY C. MATHENA; KISER, Asst. Warden; EDDIE L.
PETERSON, Warden/Old Warden; P. KELLY, Old Warden; J. BOONE,
Asst. Warden; LT.    HIGHTH, Intel/Investigator Supervisor;
JARRY OATE, III, Unit Manager; R. L. TUELL, Unit Manager;
NOTHING, Correctional Officer; F. ADAM, Sgt.; MS. BAKER,
Asst. Dentist,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:13-cv-01397-LO-IDD)


Submitted:   March 27, 2014                  Decided:    April 1, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby Maurice Nicholson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bobby    Maurice    Nicholson,      Jr.,     appeals   the    district

court’s   order        denying    relief   on    his   42   U.S.C.    § 1983   (2006)

complaint.       We have reviewed the record and find no reversible

error.    Accordingly, we deny Nicholson’s motion for appointment

of counsel and affirm for the reasons stated by the district

court.    Nicholson v. Clarke, No. 1:13-cv-01397-LO-IDD (E.D. Va.

Nov. 20, 2013).            We dispense with oral argument because the

facts    and    legal    contentions       are   adequately     presented      in   the

materials      before     this    court    and   argument     would    not   aid    the

decisional process.



                                                                             AFFIRMED




                                            2